MADSEN & ASSOCIATES, CPA’S INC. 684 East Vine St. Suite 3 Certified Public Accountants and Business Consultants Murray, UT84107 Telephone 801-268-2632 Fax 801-268-3978 May 1, 2007 United States Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C.20549 To Whom It May Concern: We have read Item 4.01 fo Form 8-K/A dated May 2, 2007 of nCoat, Inc. (formerly Tylerstone Ventures Corporation), and are in agreement with the statements contained therein.We have no basis to agree or disagree with other statements of the registrant therein contained. Very truly yours, /s/ Madsen & Associates, CPA’s Inc.
